Order, Supreme Court, New York County (Karen S. Smith, J.), entered October 21, 2005, which, to the extent appealed from, granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*307This action was properly dismissed as untimely. Plaintiffs challenges to the liens on property he purchased were premised fundamentally on the manner in which the liens were imposed, thus constituting challenges to administrative determinations; accordingly, they should have been brought under CPLR article 78 (Todras v City of New York, 11 AD3d 383 [2004]). Inasmuch as plaintiff had notice of the liens when he purchased the property in August 2003, the action he commenced in 2005 was well beyond the applicable four-month statute of limitations for article 78 proceedings (see Hill v Giuliani, 272 AD2d 157 [2000]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P, Saxe, Sweeny, Malone and Kavanagh, JJ.